EXHIBIT 10.44

FIRST AMENDMENT
TO THE
ABITIBIBOWATER 2010 CANADIAN
DB SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
WHEREAS, Resolute Forest Products Inc. (formerly named AbitibiBowater Inc.) (the
“Company”) adopted and established the AbitibiBowater 2010 Canadian DB
Supplemental Executive Retirement Plan (the “Plan”) effective December 9, 2010,
as may be amended from time to time;
WHEREAS, Section 6.1 of the Plan reserves to the Plan Administrator of the Plan
the right to amend the Plan at any time and from time to time;
WHEREAS, Section 2.23 of the Plan provides that the Plan Administrator of the
Plan is the Human Resources and Compensation/Nominating and Governance Committee
until such authority has been delegated; and
WHEREAS, the Plan Administrator hereby amends the Plan to (1) update the Plan,
including the name, to reflect the corporate name change to “Resolute Forest
Products” and (2) eliminate the age requirement for receipt of an unreduced
early retirement benefit in the event of an involuntary termination from
employment to remove an inequity for those participants who were involuntarily
terminated after age 55.
NOW THEREFORE, BE IT RESOLVED, that the Plan is amended in the following
respects:
1.Section 2.7 of the Plan is amended as follows effective as of May 23, 2012:
“2.7    “Company” means Resolute Forest Products Inc., a Delaware corporation,
or any successor corporation thereto. The Company may also mean a predecessor
corporation thereto where the context so requires.”
2.    Section 2.16 of the Plan is amended effective as of May 23, 2012 as
follows:
“2.16    “Employer” means Resolute FP Canada Inc. and each other entity
affiliated with the Company that is a participating employer under the Plan, and
their successors.”
3.    Section 2.22 of the Plan is amended as follows:
“2.22    “Plan” means Resolute Forest Products 2010 Canadian DB Supplemental
Executive Retirement Plan.”
4.    Effective as of May 23, 2012, all references to “AbitibiBowater” in
Section 4.13 are replaced with “Resolute Forest Products”.
5.    Effective as of October 24, 2011, the first paragraph of Section 4.9(b) of
the Plan is amended to read as follows:






--------------------------------------------------------------------------------



“4.9    Termination of Employment.
*    *    *
(b)
Involuntary Termination after Two Years of Continuous or Credited Service.

A Participant who has completed at least 2 years of Continuous or Credited
Service and ceases to be employed by the Employer as a result of the termination
of his employment initiated by the Employer for any reason other than for cause,
shall be entitled to receive a deferred Retirement Benefit the amount of which
shall be determined as provided hereunder.”
6.    Effective as of May 23, 2012, in Section 7.2, all references to
“AbitibiBowater” are replaced with “Resolute Forest Products” and all references
to “AbiBow Canada Inc.”, are replaced with “Resolute FP Canda Inc.”.
*    *    *
IN WITNESS WHEREOF, the undersigned officers of Resolute Forest Products Inc.
and Resolute FP Canada Inc. have executed this document pursuant to the
authority granted to them by the Board of Directors of Resolute Forest Products
Inc. and Resolute FP Canada Inc.
RESOLUTE FOREST PRODUCTS INC.
RESOLUTE FP CANADA INC.







By:             By:         
Name:    Jo-Ann Longworth    Name:     Jo-Ann Longworth
Title:    Senior Vice President and     Title:    Senior Vice President and
Chief Financial Officer        Chief Financial Officer
Date:    February 14, 2014                Date:    February 14, 2014




By:             By:         
Name:    Pierre Laberge    Name:     Pierre Laberge
Title:    Senior Vice President,    Title:    Senior Vice President,
Human Resources        Human Resources
Date:    February 14, 2014    Date:    February 14, 2014

2

